DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/17/2020 has been entered.


Response to Remarks

Applicant's amendments and remarks filed on 11/26/2021 have been fully considered but were not found to be persuasive. 
Applicant amended Claims 1, 12, and 17. No claims have been added or cancelled. Accordingly, claims 1-20 remain pending in the present application.

With respect to Applicant’s remarks on page 14 recites: “Armangau fails to teach or suggest, "determining if a mapping pointer (MP) is a deduplication MP or a non-deduplication MP; and determining whether to connect the MP to the first VBM or the second VBM". On page 9 of the Office Action, with respect to Claim 1, the Office asserts that Bono (Fig. 8, Col. 18, lines 8-Claim 1 has been amended to recite, "determining if a mapping pointer (MP) pointing to the first VBM is a deduplication MP or a non-deduplication MP; and determining whether to connect the MP to the first VBM or the rebuilt second VBM, based on whether the mapping pointer (MP) pointing to the first VBM is a deduplication MP or a non deduplication MP". Applicant submits that Bono does not teach or suggest the functionality in amended Claim 1.”

In response to the amendment made to the claims, Examiner has re-mapped the existing claim elements to relevant portions of references (Bono FIG. 7 and col. 17, lines 8-17) to enhance responses to the Applicant’s arguments above. Accordingly, Applicant is advised to review detailed mapping of claim limitations to the relevant sections. 


Claim Rejections - 35 USC§ 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 5, 6, 7, 12, 14, 15, 16, 17, 19, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Armangau et al., US 8,442,952 Bl, hereinafter Armangau in view of Subramanian et al., US 2015/0293817 Al, hereinafter Subramanian and further in view of Bono et al., US 9460102, hereinafter Bono.

As per claim 1. (Currently Amended) (Armangau teaches a method of recovering (e.g., “re-allocated”) a corrupted leaf indirect block (e.g., “a first and a second multi-block segment point to the first VBM but the first VBM points to the first segment and not the second segment”) by mapping of data blocks of a file system)  wherein the VBM lost write results in a first VBM being re-allocated such that a first and a second multi-block segment point to the first VBM but the first VBM points to the first segment and not the second segment; 
(Armangau, col.16, lines 4-20: “Referring to FIG. 17, shown is a mapping of data blocks of a file system when recovering a corrupted leaf indirect block that may be included in an embodiment using the techniques described herein. File inode B 184 of a file named "file B" includes mapping pointer 185 pointing to indirect block 186. Indirect block 186 includes mapping pointer 187 pointing to data block DB-1 188.”) 

(Armangau discloses a method of rebuilding corrupted indirect block (e.g., “when it is not known which mapping pointer should point to the rebuilt second VBM”) by storing in indirect block a mapping pointer (e.g., “avoid freeing the first segment”) that points to data block at a logical offset value which is stored in per-block metadata of the data block)
to avoid freeing the first segment, the second segment, the first VBM and mapping pointers pointing to the first VBM when it is not known which mapping pointer should point to the rebuilt second VBM: 
(Armangau col. 16, lines 22-28: “If indirect block 186 of file inode B 184 becomes corrupted and needs to be rebuild as part of a recovery of "file B", the FSCK utility may use information stored in per-block metadata 189 of data block DB-1 188 to rebuild indirect block 186. The FSCK utility rebuilds indirect block 186 by storing in indirect block 186 a mapping pointer that points to data block DB-1 188 at a logical offset value which is stored in per-block metadata 189 of the data block DB-1 188.”)

(With respect to claim 1, Armangau does not explicitly discloses configuring an inline deduplication-enabled file system) A method, comprising: detecting a virtual block map (VBM) lost write in an inline deduplication-enabled file system, 
However, Subramanian discloses employing inline deduplication technology for the benefit of substantially reducing physical disk space requirements to users.
 (Subramanian [0055] The global, variable sized, block level, and inline deduplication technology of the secure relational file system (SRFS) 100 provides substantial data storage cost savings and extends the benefit of substantially reducing physical disk space requirements to users.)
Thus, one person having ordinary skill in the art to combine teachings of Subramanian into the combined system of Armangau for the advantageous purpose of improving storage allocation/utilization of system by consolidating duplicate information.

(Furthermore, Armangau does not explicitly disclose a method of using VBM to identify unreserved data block and make it free to use) 
rebuilding a second VBM that points to the second segment, wherein the first segment, the second segment, the first VBM and mapping pointers pointing to the first VBM are freed when it is not known which mapping pointer should point to the rebuilt second VBM; and
However, Bono discloses a method of make the target data block freed (e.g., “first VBM”) if the target data block is not shared by any other mapping pointer (i.e., “when it is not known which mapping pointer should point to the rebuilt second VBM”). 
(Bono col.18, lines 1-7: “In at least one embodiment of the current technique, source and target data blocks are deduplicated by updating VBM pointers of the source and target data blocks such that at the completion of a deduplication operation, the VBM pointer of the target data block points to the VBM pointer of the source data block and the target data block is freed if the target data block is not shared by any other mapping pointer.”)
Thus, one having ordinary skill in the art before the effective filing date of the claimed invention would have incorporated the teaching of Bono in Armangau for the advantageous purpose of recycling unreserved data blocks in the storage unit to improve utilization of system resources.

 (Moreover, Armangau does not explicitly discloses a step for determining if the data block is duplicated or non-deduplicated based on the mapping pointer itself)
determining if a mapping pointer (MP) pointing to the first VBM is a deduplication MP or a non-deduplication MP; and
EMC Docket No.: 111370.01determining whether to connect the MP to the first VBM or the rebuilt second VBM, based on whether the mapping pointer (MP) pointing to the first VBM is a deduplication MP or a non-deduplication MP.
However, Bono discloses a method of configuring mapping pointers indicating if the data block pointing may be shared or digested (i.e., “based on whether the mapping pointer (MP) pointing to the first VBM is a deduplication MP or a non-deduplication MP”) using the bit indicator.

    PNG
    media_image1.png
    790
    715
    media_image1.png
    Greyscale

(Bono col. 17 lines 8-17: “Mapping pointer 71 includes metadata information such as shared bit 90, digest bit 91, direct bit 92, virtual bit 93, weight 94, unused bit 95 and block address 96. Shared bit 90 of mapping pointer 71 associated with a file system data block indicates whether the data block (or data blocks if the mapping pointer is associated with an indirect block) may be shared. Digest bit 91 of mapping pointer 71 for a file system block indicates whether the file system block has been digested by a deduplication engine.”)
Thus, one person having ordinary skill in the art to combine teachings of Bono into the combined system of Armangau for the advantageous purpose of improving system efficiencies by identifying shared/occupied data blocks based on the mapping pointer metadata information indicating the status of data block.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Subramanian and Bono into the combined system of Armangau because, they are analogous art as being directed to the same field of endeavor, the systems and methods to use deduplication and data reduction techniques. (See Armangau FIG.2A, col. 1, lines 5-8, Subramanian par. [0012], Bono FIG. 4) 

Claims 2, 8, 9, 10, 11, 13, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Armangau in view of Subramanian, further in view of Bono and Kuang et al., US 10,467,222 B1., hereinafter Kuang.

As per claim 2, (Original) The method as claimed in Claim 1, wherein the MP is determined to be a non-deduplication MP; and wherein determining whether to connect the MP to the first VBM or the second VBM, comprises: 
Armangau discloses a method of configuring each of block of metadata (BMD) containing information about mapping point (FIG.6) and BMD state which may be used to determine physical block address and whether the block is deduped: 
(Armangau, col. 12, lines 1-6: “Referring to FIG.8, shown is a representation of a BMD state included in the per-block metadata 71 of a file system block that may be included in an embodiment using the techniques described herein. BMD state 72 included in per-block metadata 71 of a file system block may include unused bits 97, block encrypted bit 98, block compressed bit 99, block deduped bit 100, CRC trusted bits 101, and BMD version 102.)

    PNG
    media_image2.png
    546
    1148
    media_image2.png
    Greyscale


comparing a first replicaID for the MP and a second replicaID for the first VBM such that the MP is excluded from connection to the first VBM if the first replicaID is less than the second replicaID;  

comparing the first replicaID for the MP and a third replicaID for the second VBM such that the MP is excluded from connection to the second VBM if the first replicaID is less than the third replicaID; 

and marking the MP as bad in the event that the first replicaID is less than both the second and the third replicaID. 

Armangau does not explicitly discloses steps of comparing replicaID for the MP and determine that the MP should be excluded from connection to the VBM or marking the MP as bad if the MP has invalid information of replicaID.

However, Kuang discloses a method of discovering lost, or "orphan" segments (e.g., comparing first and second replicaID and determine that if the MP has invalid replicaID) by employing FSRU 160 to restrict (e.g., “the MP is excluded from connection”) its search for lost, or "orphan" segments to contiguous ranges of allocated blocks that are not pointed to by any inode (index node):
(Kuang, col. 8 lines 1-11: “FIG. 6 shows an example arrangement by which the FSRU 160 addresses these errors. As an initial matter, FSRU 160 may identify segment 158 by process of elimination, e.g., by traversing all inodes in the file system 150 and marking off each pointed-to block in a bitmap, which may be arranged by FSBN. Of the remaining blocks represented in the bitmap, the FSRU 160 identifies those blocks that are allocated by the file system 150. The FSRU 160 may then restrict its search for lost, or "orphan" segments to contiguous ranges of allocated blocks that are not pointed to by any inode”)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Kuang into the combined system of Armangau because, one having ordinary skill in the art would have motivated to use Kuang’s method of discovering lost, or "orphan" segments by employing FSRU 160 to restrict access to the segment to save system resource by eliminating searches and thus, as a result, significant improvement on system performance.

As per claim 3, (Original) The method as claimed in Claim 1, wherein the MP is determined to be a non-deduplication MP; and wherein determining whether to connect the MP to the first VBM or the second VBM, comprises: 
 Armangau teaches a method of using a logical (e.g., “extent”) offset of filesystem block to a corresponding physical block address of the file system block:
determining that the offset of the MP is found in both the first and the second VBM;  (Armangau, col. 11, “A mapping pointer includes information that help map a logical offset of a file system block to a corresponding physical block address of the file system block. Mapping pointer 71 includes metadata information such as shared bit 90, digest bit 91, direct bit 92, virtual bit 93, weight 94, unused bit 95 and block address 96.”)

Armangau teaches a method of configuring a mapping pointer includes information (such as weight) that help map a logical offset (e.g., “extent”) of a file system block to a corresponding physical block address of the file system block that may be used to determine if the MP is bad:
connecting the MP to the second VBM if a weight associated with the extent in the first VBM indicates that the extent is currently not part of a file in the file system; and marking the MP as bad if the weight associated with the extent in the first VBM indicates that the extent is currently part of a file in the file system: (Armangau, FIG.7 element 94, col. 11, lines 29-34: “A file system block associated with a mapping pointer may be a data block or an indirect data block which in turn points to other data blocks or indirect blocks. A mapping pointer includes information that help map a logical offset of a file system block to a corresponding physical block address of the file system block. Mapping pointer 71 includes metadata information such as shared bit 90, digest bit 91, direct bit 92, virtual bit 93, weight 94, unused bit 95 and block address 96.”)

As per claim 4, (Original) The method as claimed in Claim 1, wherein the MP is determined to be a non-deduplication MP; and wherein determining whether to connect the MP to the first VBM or the second VBM, comprises: 
Armangau teaches a method of using a mapping pointer to map a logical offset of a file system block to a corresponding physical block address of the file system block:
determining that the offset of the MP is not found in both the first and the second VBM; and  marking the MP as bad based on the said determination. 
(Armangau, FIG.7 element 94, col. 11, lines 29-34: “A file system block associated with a mapping pointer may be a data block or an indirect data block which in turn points to other data blocks or indirect blocks. A mapping pointer includes information that help map a logical offset of a file system block to a corresponding physical block address of the file system block.”)

As per claim 5, (Original) The method as claimed in Claim 1, wherein the MP is determined to be a non-deduplication MP; and wherein determining whether to connect the MP to the first VBM or the second VBM, comprises:
Armangau discloses a method of using a weight value to determine if MP is currently valid in the file system such that by assigning initial weight value of 1000 on a newly assigned block and decrements the reference count by the delegated reference count 112 associated with the mapping pointer of the old data block 114 (resulting in a decremented reference count of 20), and changes the block pointer 113 to point to the new data block 125:
 determining that the offset of the MP is found in the first VBM; marking the MP as bad if a weight associated with the extent in the first VBM indicates that the extent is currently not part of a file in the file system; and connecting the MP to the first VBM if the weight associated with the extent in the first VBM indicates that the extent is currently part of a file in the file system. 
(Armangau, col. 14, lines 6-20:  “As shown in FIG. 12, with reference also to FIG. 11, when the snapshot copy facility writes to the first data block of the production file, it allocates a new data block 125 and writes to the new data block 125 and sets the reference count 127 in the production file, it allocates a new data block 125 and writes to the new data block 125 and sets the reference count 127 in the per-block metadata 126 of the new data block 125 to a full weight value of 1,000, and decrements the reference count 116 in the per-block metadata 115 of the old data block 114 by the delegated reference count 112 associated with the mapping pointer of the old data block 114 (resulting in a decremented reference count of 20), and changes the block pointer 113 to point to the new data block 125, and resets the delegated reference count 112 to a full-weight value of 1,000. Thus, file system data block 114 no longer remains shared between the production file and snapshot copies of the production file.”)

As per claim 6, (Original) The method as claimed in Claim 1, wherein the MP is determined to be a non-deduplication MP; and wherein determining whether to connect the MP to the first VBM or the second VBM, comprises: 
Armangau teaches a method of using logical address (e.g., “offset” of the MP) to access physical address of a disk storage (e.g., “connecting the MP to the second VBM”): determining that the offset of the MP is found in the second VBM; and connecting the MP to the second VBM based on the said determination. 
(Armangau, col.2, lines 39-45: “File systems typically include metadata describing attributes of a file system and data from a user of the file system. A file system contains a range of file system blocks that store metadata and data. A user of a filesystem access the filesystem using a logical address (a relative offset in a file) and the file system converts the logical address to a physical address of a disk storage that stores the file system.”)

As per claim 7, (Original) The method as claimed in Claim 1, 
wherein the MP is determined to be a deduplication MP; and wherein determining whether to connect the MP to the first VBM or the second VBM, comprises:  
Armangau teaches a method of identifying a block of data in the storage extents by iterating over set of data blocks in one or more storage extents, finding the blocks (e.g., the “extent”) that contain identical information by processing digest information (e.g., “deduplication MP corresponds to an extent index”) associated with each block:
determining that an extent index associated with the deduplication MP corresponds to an extent index associated with the first and the second VBM: and marking the deduplication MP as bad based on the said determination. (Armangau , col.4 lines 35-40: “In at least some systems, data deduplication requires iterating over set of data blocks in one or more storage extents, finding the blocks that contain identical information by processing digest information associated with each block and mapping the identical blocks to a single copy of the data.”)

As per claim 8, (Original) The method as claimed in Claim 7, wherein determining that the extent index associated with the deduplication MP corresponds to the extent index associated with the first VBM based on a zLen associated with the extent in the first VBM describing a length of a compressed area in the first segment,
Armangau teaches a method of indicating the block is associated with weight (Armangau, FIG.7, element 94):
a weight associated with the extent in the first VBM that indicates if the extent is currently part of a file in the file system,  

    PNG
    media_image2.png
    546
    1148
    media_image2.png
    Greyscale


Armangau teaches a method of indicating if the block is associated with duplicate (Armangau, [FIG.8], element 100, col.2 lines 31-34: “To verify the metadata of a file system, the FSCK utility traverses the metadata of the file system and gathers information, such as status and bitmaps for the traversed metadata.” ):
and a d_bitmap indicating if the extent in the first VBM is associated with deduplication. 
  

    PNG
    media_image2.png
    546
    1148
    media_image2.png
    Greyscale


Armangau does not explicitly discloses: “determining that the extent index associated with the deduplication MP corresponds to the extent index associated with the first VBM based on a zLen associated with the extent in the first VBM describing a length of a compressed area in the first segment.”  In another words, Armangau does not explicitly teach a method of evaluating extent in a VBM with a description of a length of a compressed area in the segment for further process.

However, Kuang discloses a method of configuring compression header including multiple data elements, such as ZLEN: the length of the corresponding extent of compressed data, LA: the logical (e.g., “extent”) address of the corresponding extent of compressed data within the file: (Kuang_222, col. 6, lines 27-41: “An example compression header 254 is shown for illustration, and is intended to be representative of all compression headers in segment 158 (or in any segment). In an example, each compression header is a fixed-size data structure. As shown, compression header 254 includes multiple data elements, such as the following: ZLEN 222: the length of the corresponding extent of compressed data; e.g., in bytes. LA 224: the logical address (e.g., A, B, C, and so on) of the corresponding extent of compressed data within the file 154a. CRC 226: a cyclic redundancy check or other checksum of the corresponding extent of compressed data.”)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Kuang into the system of Armangau because, one having ordinary skill in the art would have motivated to use Kuang’s method of including compression header with multiple data elements, such ZLEN, the length of the corresponding extent of compressed data (e.g., bytes) and LA, the logical address of the corresponding extent of compressed data, which may further be helpful for identifying the compressed data in the file system for recovery.

As per claim 9, (Original) The method as claimed in Claim 7, wherein determining that Armangau does not explicitly discloses a method of examining zLen associated with the extent in a VBM describing a length of a compressed area in the segment:
 the extent index associated with the deduplication MP corresponds to the extent index associated with the second VBM based on zLen associated with the extent in the second VBM describing a length of a compressed area in the second segment.  


However, Kuang discloses a method of configuring compression header including multiple data elements, such as ZLEN: the length of the corresponding extent (e.g., LA in VBM, See FIG.6 element 242) of compressed data, LA: the logical address of the corresponding extent of compressed data within the file: (Kuang_222, FIG.6, col. 6, lines 27-41: “An example compression header 254 is shown for illustration, and is intended to be representative of all compression headers in segment 158 (or in any segment). In an example, each compression header is a fixed-size data structure. As shown, compression header 254 includes multiple data elements, such as the following: ZLEN 222: the length of the corresponding extent of compressed data; e.g., in bytes. LA 224: the logical address (e.g., A, B, C, and so on) of the corresponding extent of compressed data within the file 154a. CRC 226: a cyclic redundancy check or other checksum of the corresponding extent of compressed data.)

    
    PNG
    media_image3.png
    781
    1113
    media_image3.png
    Greyscale


Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Kuang into the system of Armangau because, Armangau would have motivated to use Kuang’s method of including compression header with multiple data elements, such ZLEN, the length of the corresponding extent of compressed data (e.g., bytes) and LA, the logical address of the corresponding extent of compressed data, which may further be helpful for identifying the compressed data in the file system for recovery.

As per claim 10, (Original) The method as claimed in Claim 1, wherein the MP is determined to be a deduplication MP; 
Armangau does not explicitly discloses a method of determining that an extent index associated with the deduplication MP does not correspond to an extent index associated with the first and the second VBM; and marking the deduplication MP as bad:
and wherein determining whether to connect the MP to the first VBM or the second VBM, comprises: determining that an extent index associated with the deduplication MP does not correspond to an extent index associated with the first and the second VBM; and marking the deduplication MP as bad based on the said determination.   
However, Kuang discloses a method of identifying lost or "orphan" segments that are not pointed to by any inode (index node) (e.g., “an extent index associated with the deduplication MP does not correspond to an extent index”) by traversing all inodes in the file system 150 and marking off each pointed-to (e.g., “marking the deduplication MP as bad”) block in a bitmap: (Kuang, col. 8, lines 1-11: “FIG. 6 shows an example arrangement by which the FSRU 160 addresses these errors. As an initial matter, FSRU 160 may identify segment 158 by process of elimination, e.g., by traversing all inodes in the file system 150 and marking off each pointed-to block in a bitmap, which may be arranged by FSBN. Of the remaining blocks represented in the bitmap, the FSRU 160 identifies those blocks that are allocated by the file system 150. The FSRU 160 may then restrict its search for lost, or "orphan" segments to contiguous ranges of allocated blocks that are not pointed to by any inode”)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Kuang into the system of Armangau because, one having ordinary skill in the art would have motivated to use Kuang’s method of discovering lost, or "orphan" segments by employing FSRU 160 to restrict access to the segment to save system resource by eliminating searches and thus, as a result, it improves the performance of system. 

As per claim 11, (Original) The method as claimed in Claim 1, Armangau does not explicitly discloses a method of determining that an extent index associated with the deduplication MP corresponds to an extent index and connecting the deduplication MP to appropriate extent:
wherein the MP is determined to be a deduplication MP; and wherein determining whether to connect the MP to the first VBM or the second VBM, comprises: determining that an extent index associated with the deduplication MP corresponds to an extent index associated with one of the first and the second VBM but not the other of the first and the second VBM; and connecting the deduplication MP to appropriate extent of the one of the first and the second VBM based on the said determination.  
However, Kuang discloses a method of configuring system such that VBM includes extent list associated with logical address (LA) and pointer PS (e.g., “an extent index associated with one of the first and the second VBM”) to a segment where pointer PS associated with a segment (e.g., “connecting the deduplication MP to appropriate extent”) for mapping between Headers in the segment and LA on VBM: 
(Kuang, [FIG.2], element 240, 242, col. 5, line 66 – col. 6, line 6: “The ILC VBM 240 also has an extent list 242. Extent list 242 describes the contents of segment 158 and relates, for each extent of compressed data, the logical address (LA) of that item in the file (e.g., A, B, or C), a length (L-A, L-B, or L-C, e.g., in bytes) of that compressed data in the segment 158), extent of compressed data, the logical address (LA) of that item in the file (e.g., A, B, or C), a length (L-A, L-B, or L-C, e.g., in bytes) of that compressed data in the segment 158), and a weight (Wa, Wb, or We). In an example, the sum of weights of extents in the extent list 242 equals the total weight WS of the ILC VBM 240.)”

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Kuang into the combined system of Armangau because, one having ordinary skill in the art would have motivated to use Kuang’s method of including extent list being associated with logical address (LA) and pointer PS (e.g., “mapping pointer”) to a segment in order to improve storage efficiency by performing data compression in line with storage requests, such that incoming data are compressed prior to the first time they are stored on disk. This arrangement helps to avoid over commitment of storage resources and to avoid increases in disk traffic.

As per claim 12. (Currently Amended) An apparatus, comprising: memory; and processing circuitry coupled to the memory, the memory storing instructions which, when executed by the processing circuitry, cause the processing circuitry to: detect a virtual block map (VBM) lost write in an inline deduplication-enabled file system, wherein the VBM lost write results in a first VBM being re-allocated such that a first and a second multi-block segment point to the first VBM but the first VBM points to the first segment and not the second segment; rebuild a second VBM that points to the second segment, wherein the first segment, the second segment, the first VBM and mapping pointers pointing to the first 
  
Claims 12 is analogous to claim 1 except that it is directed to an apparatus or system and is rejected under the same rationale as indicated above.

As per claim 13. (Original) The apparatus as claimed in Claim 12, wherein the MP is determined to be a non- deduplication MP; and wherein determining whether to connect the MP to the first VBM or the second VBM, comprises: comparing a first replicalD for the MP and a second replicalD for the first VBM such that the MP is excluded from connection to the first VBM if the first replicaID is less than the second replicaID; comparing the first replicalD for the MP and a third replicalD for the second VBM such that the MP is excluded from connection to the second VBM if the first replicaID is less than the third replicalD; and marking the MP as bad in the event that the first replicalD is less than both the second and the third replicaID. 

Claims 13 is analogous to claim 2 except that it is directed to an apparatus or system and is rejected under the same rationale as indicated above.

As per claim 14. (Original) The apparatus as claimed in Claim 12, wherein the MP is determined to be a non- deduplication MP; and wherein determining whether to connect the MP to the first VBM or the second VBM, comprises: determining that the offset of the MP is found in both the first and the second VBM; connecting the MP to the second VBM if a weight associated with the extent in the first VBM indicates that the extent is currently not part of a file in the file system; and marking the MP as bad if the weight associated with the extent in the first VBM indicates that the extent is currently part of a file in the file system.

Claims 14 is analogous to claim 3 except that it is directed to an apparatus or system and is rejected under the same rationale as indicated above.
  
As per claim 15. (Original) The apparatus as claimed in Claim 12, wherein the MP is determined to be a non- deduplication MP; and wherein determining whether to connect the MP to the first VBM or the second VBM, comprises: determining that the offset of the MP is not found in both the first and the second VBM; and marking the MP as bad based on the said determination.

Claims 15 is analogous to claim 4 except that it is directed to an apparatus or system and is rejected under the same rationale as indicated above.

As per claim 16. (Original) The apparatus as claimed in Claim 12, wherein the MP is determined to be a non- deduplication MP; and wherein determining whether to connect the MP to the first VBM or the second VBM, comprises: determining that the offset of the MP is found in the first VBM; marking the MP as bad if a weight associated with the extent in the first VBM indicates that the extent is currently not part of a file in the file system; and 8 connecting the MP to the first VBM if the weight associated with the extent in the first VBM indicates that the extent is currently part of a file in the file system. 

Claims 16 is analogous to claim 5 except that it is directed to an apparatus or system and is rejected under the same rationale as indicated above.

As per claim 17.  (Currently Amended) A computer program product having a non-transitory computer readable medium which stores a set of instructions, the set of instructions, when carried out by processing circuitry, causing the processing circuitry to perform a method of: detecting a virtual block map (VBM) lost write in an inline deduplication-enabled file system, wherein the VBM lost write results in a first VBM being re-allocated such that a first and a second multi-block segment point to the first VBM but the first VBM points to the first segment and not the second segment; rebuilding a second VBM that points to the second segment, wherein the first segment, the second segment, the first VBM and mapping pointers pointing to the first 

Claims 17 is analogous to claim 1 except that it is directed to an apparatus or system and is rejected under the same rationale as indicated above.
 
As per claim 18.  (Original) The computer program product as claimed in Claim 17, wherein the MP is determined to be a non-deduplication MP; and wherein determining whether to connect the MP to the first VBM or the second VBM, comprises: 9 comparing a first replicalD for the MP and a second replicalD for the first VBM such that the MP is excluded from connection to the first VBM if the first replicaID is less than the second replicaID; comparing the first replicalD for the MP and a third replicalD for the second VBM such that the MP is excluded from connection to the second VBM if the first replicaID is less than the third replicalD; and marking the MP as bad in the event that the first replicalD is less than both the second and the third replicaID. 

Claims 18 is analogous to claim 2 except that it is directed to an apparatus or system and is rejected under the same rationale as indicated above.
 
As per claim 19. (Original) The computer program product as claimed in Claim 17, wherein the MP is determined to be a non-deduplication MP; and wherein determining whether to connect the MP to the first VBM or the second VBM, comprises: determining that the offset of the MP is found in both the first and the second VBM; connecting the MP to the second VBM if a weight associated with the extent in the first VBM indicates that the extent is currently not part of a file in the file system; and marking the MP as bad if the weight associated with the extent in the first VBM indicates that the extent is currently part of a file in the file system.  
20. (Original) The computer program product as claimed in Claim 17, wherein the MP is determined to be a non-deduplication MP; and wherein determining whether to connect the MP to the first VBM or the second VBM, comprises: 10 determining that the offset of the MP is not found in both the first and the second VBM; and marking the MP as bad based on the said determination.  

Claims 19 is analogous to claim 3 except that it is directed to an apparatus or system and is rejected under the same rationale as indicated above.

As per claim 20.  (Original) The computer program product as claimed in Claim 17, wherein the MP is determined to be a non-deduplication MP; and wherein determining whether to connect the MP to the first VBM or the second VBM, comprises: determining that the offset of the MP is not found in both the first and the second VBM; and marking the MP as bad based on the said determination.  

Claims 20 is analogous to claim 4 except that it is directed to an apparatus or system and is rejected under the same rationale as indicated above.


Pertinent Prior Art

The following are prior art references made of record but not currently relied upon:

DEDUPLICATION ARCHITECTURE, (Vincent, US 9,298,723) – A receiver-side deduplication architecture for data storage systems. Remote data storage systems that use block-based data storage and that provide the data storage to client(s) via a network.


Conclusion 

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHONGSUH PARK whose telephone number is (408) 918-7574.  The examiner can normally be reached on Monday - Friday 8:00-5:30 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571)272-3978 EST.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHONGSUH PARK/Examiner, Art Unit 2154

/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154